 WINDSOR WOODWORKING, INC.289Windsor Woodworking, Inc. and Local Lodge No.1513, International Association of Machinistsand Aerospace Workers, AFL-CIO. Case 18-CA-6469May 5, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon a charge filed on November 15, 1979, byLocal Lodge No. 1513, International Associationof Machinists and Aerospace Workers, AFL-CIO,herein called the Union, and duly served on Wind-sor Woodworking, Inc., herein called Respondent,the General Counsel of the National Labor Rela-tions Board, by the Regional Director for Region18, issued a complaint and notice of hearing on De-cember 7, 1979, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge, complaint, andnotice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 15,1979, following a Board election in Case 18-RC-12121, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about October19, 1979, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to rec-ognize, to meet with, to bargain collectively withthe Union as the exclusive bargaining representa-tive, and to supply necessary and relevant informa-tion to the Union, although the Union has request-ed and is requesting it do so. On December 17,1979, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allega-tions in the complaint, and raising affirmative de-fenses.On January 11, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 23,1980, the Board issued an order transferring theI Official notice is taken of the record in the representation proceed-ing, Case 18-RC-12121, as the term "record" is defined in Sees. 102.68and 102.69(f) of the Board's Rules and Regulations, Series 8, as amendedSeeLI'V Eleto'ro.,'ptems, Inc., 166 NLRB 938 (1967), enfd 388 F.2d 683(4th Cir. 1968); Golden .4Age Beverage Co, 167 NLRB 151 (1967), enfd 415F.2d 26 (5th Cir 1969); Iniertype Co .Pen'llo, 269 FSupp. 573 (DC,Va. 1957); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7thCir. 1968); Sec 9(d) of the NLRA, as amended249 NLRB No. 37proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentdid not file a response to the Notice To ShowCause by the time specified, and therefore the alle-gations in the Motion for Summary Judgment standuncontroverted.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentRespondent admits that the unit is appropriate,and that a secret-ballot election was conducted onDecember 22, 1978, among the employees in theappropriate unit described in the complaint. Re-spondent further admits that on August 15, 1979,certain determinative challenged ballots wereopened and counted and that a second revised tallyof ballots issued, but it denies that any votes werecast in favor of or against the Union as "theUnion" is defined in the complaint, or that the tallyshowed any votes cast in favor of or against "theUnion."3Respondent also admits that on August20, 1979, it mailed to the Board a document datedAugust 20, 1979, in which Respondent objected toconduct affecting the results of the election held onDecember 22, 1978; that on September 6, 1979, theRegional Director for Region 18 issued a reportand recommendations on objections to conduct af-fecting the results of the election finding that theobjections were untimely filed and recommendingthat they be overruled; that on September 18, 1979,Respondent filed exceptions to the Regional Direc-tor's report and recommendations on objections toconduct affecting the results of the election; andthat on October 15, 1979, the Board issued a Sup-plemental Decision and Certification of Representa-2 The Board's Notice To Show Cause notified the parties that cause beshown in writing on or before February 6, 1980. Respondent filed a "Re-sistance To Motion For Summary Judgment." dated February 25. 1980.which was received by the Board on February 27, 1980' We agree with the General Counsel that the Charging Party Unionand the certified bargaining agent are one and the same entity and vgrant his request to delete the reference to District No. 118 fiom thename of the Union as set frth in the complaint The Charging Party'srequests fir information from Respondent in letters dated October 19 andOctober 31 1979, are in the name of Local Lodge No 1513. International Association of Machinists and Aerospace Workers AFL-CIO, and areprinted on sltationery which also names District l.odge No 118 The let-terhead further indicates that Local Lodge No. 1513 is one f four locallodges affiliated with District Lodge No. 118. In addition, both the petilion for election and the unfair labor practice charge il this proceedingare signed by he same individual in his capacity as the grand lodge rep-resentative. In light of the abose, including Rspoldcnl's failure to respond to the Notlice lo Show Cause ithin the tinle specified therein. -find that the certified bargainingg agent and the Charging IParty herein ,iione anid the same entit?WINDSOR WOODWORKING, INC. 289 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive, adopting the Regional Director's findings andrecommendations and overruling Respondent's ex-ceptions.Respondent also denies that the Union has beenrequesting Respondent to recognize, to meet, andto bargain with the Union, and that the Union hasbeen requesting certain information.4However, asnoted supra, attached to the Motion for SummaryJudgment are copies of letters from the Union toRespondent dated October 19, 1979, and October31, 1979, requesting information, and a letter fromthe Union dated November 28, 1979, requestingRespondent to meet and to bargain. In a letter tothe Regional Director, dated November 26, 1979,Respondent "denies that all of the information re-quested by the Union is material or necessary toenable the Union to negotiate," thereby admittingthat the information was indeed requested. Al-though Respondent asserts that the information hadnot been requested "in any proper manner," Re-spondent does not set forth the reasons why the re-quests were improper.Respondent denies that it is refusing to recog-nize, to meet, or to bargain with the Union, or thatit is refusing to furnish to the Union the informa-tion requested. However, Respondent does notallege that it has responded to the Union's requestsfor recognition and bargaining or to the Union's re-quests for information. Further, Respondent doesnot allege that it has been or is willing to recog-nize, to meet, or to bargain with the Union, or thatit has furnished or is willing to furnish the Unionthe requested information. Respondent also deniesthe conclusionary allegations in the complaint.However, these are legal conclusions flowing fromand based on the facts established by the pleadingsand by the documentary evidence attached thereto.Respondent raises several affirmative defenses inits answer. Thus, Respondent alleges that theBoard was in error when it found that Respond-ent's objections to the election were untimely filed;when it failed to consider "previously unavailableevidence" that the number of bargaining unit em-ployees had decreased and would be decreased fur-ther; and when it found that certain laid-off em-ployees had a reasonable expectation of being re-called to work. However, each affirmative defensehas heretofore been raised in the underlying repre-4 The information requested by the Union is as follows:Names of all employees in the bargaining unit, including dates of hire,rates of pay, ages, and sex; classification and job description of such em-ployees; a list and description of all fringe benefits and how they arecomputed; copies of all benefit plans, including cost per hour per employ-ee for such benefit and benefit plan; shift schedules and hours of work:method of computing incentive, bonuses, profit-sharing plans, and pen-sion plans; all information and data concerning safety programs andsafety regulations; and a copy of all existing plant rules and regulations.sentation case, Case 18--RC-12121, and already hasbeen considered and rejected by the Board.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.All issues raised by Respondent in this proceed-ing, except for the request for information, were orcould have been litigated in the prior representa-tion proceeding, and Respondent does not offer toadduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision madein the underlying representation proceeding. Final-ly, although Respondent denies that the informa-tion is necessary to the collective-bargaining proc-ess, it is clear that the information requested relatesto employees' names, classifications, benefits, andthe like and is presumptively relevant and neces-sary for the Union to be able to bargain intelligent-ly and to represent adequately the employees.6It isclear, based on the pleadings and exhibits, that Re-spondent is refusing to recognize, to meet, to bar-gain, and/or to furnish the necessary and relevantinformation in order to contest the Union's certifi-cation. We therefore find that Respondent has notraised any issue which is properly litigable in thisunfair labor practice proceeding. Accordingly, wegrant the Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:Findings of FactI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, an Iowa corporation, and has been engagedin the manufacture, sale, and distribution ofwindow-units and frames in West Des Moines,Iowa. Respondent in the normal course and con-duct of its business purchased and caused to betransported and delivered to its Iowa facility goodsand materials valued in excess of $50,000, whichwere transported and delivered to said facility inWest Des Moines, Iowa, from points outside theState of Iowa.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, and' See Pittsburgh Pluie Govs C, .X'L.R.B., 313 U S 14h. 162 (l941):Rules and Rcgulations of the Board. Sees 102.67(f1 and 102.6h(c)." Borden, Inc, Borden Chemian l Doivol. 235 NLRII 982 (19781 WINDSOR WOODWORKING, INC.291that it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDLocal Lodge No. 1513, International Associationof Machinists and Aerospace Workers, AFL-CIO,is a labor organization within the meaning of Sec-tion 2(5) of the Act.Ill. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time productionand maintenance employees, truck drivers,shipping and receiving employees and janitoremployees employed by the Respondent at itsWest Des Moines, Iowa facility, excludingoffice clerical employees, professional employ-ees, sales employees, and guards and supervi-sors as defined in the Act, as amended.2. The certificationOn December 22, 1978, a majority of the em-ployees of Respondent in said unit, in a secret-ballot election conducted under the supervision ofthe Regional Director for Region 18, designatedthe Union as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining repre-sentative of the employees in said unit on October15, 1979, and the Union continues to be such exclu-sive representative within the meaning of Section9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about October 19, 1979, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit and tofurnish it with information relevant to, and neces-sary for, the purpose of collective bargaining.Commencing on or about October 19, 1979, andcontinuing at all times thereafter to date, Respond-ent has refused, and continues to refuse, to recog-nize and to bargain with the Union as the exclusiverepresentative for collective bargaining of all em-ployees in said unit, and to provide it with that in-formation.Accordingly, we find that the Respondent has,since October 19, 1979, and at all times thereafter,refused to bargain collectively with the Union asthe exclusive representative of the employees in theappropriate unit, and has refused to furnish it withinformation relevant and necessary for the purposeof collective bargaining as requested and that, bysuch refusal, Respondent has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement, and to provide the Union, upon request.with information relevant and necessary for collec-tive bargaining.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the alp-propriate unit. See Mar-Jac Poultry Company. Inc..136 NLRB 785 (1962); Commerce Company d/b/uLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817Burnett Construction Company, 149 NLRB 1419.1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:Conclusions of Law1. Windsor Woodworking. Inc., is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Local Lodge No. 1513, International Associ-ation of Machinists and Aerospace Workers, AFLWINDSOR WOODWORKING, INC 291 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDCIO, is a labor organization within the meaning ofSection 2(5) of e Act.3. All full-time and regular part-time productionand maintenance employees, truckdrivers, shippingand receiving employees, and janitor employeesemployed by Respondent at its West Des Moines,Iowa, facility, excluding office clerical employees,professional employees, sales employees, guards,and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4. Since October 15, 1979, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about October 19, 1979, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, and to pro-vide it with requested information relevant andnecessary for the purpose of collective bargaining,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Sec-tion 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Windsor Woodworking, Inc., West Des MoinesIowa, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, and other terms and conditionsof employment with Local Lodge No. 1513, Inter-national Association of Machinists and AerospaceWorkers, AFL-CIO, as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All full-time and regular part-time productionand maintenance employees, truck drivers,shipping and receiving employees and janitoremployees employed by the Respondent at itsWest Des Moines, Iowa facility, excludingoffice clerical employees, professional employ-ees, sales employees, and guards and supervi-sors as defined in the Act.(b) Refusing to provide to the above-namedUnion, upon request, information relevant and nec-essary for the purpose of collective bargaining.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement, and provide theUnion with the names of all employees in the bar-gaining unit, including dates of hire, rates of pay,ages, sex, classifications and job descriptions, a listof fringe benefit plans, including the cost per hourper employee for such fringe benefit and benefitplan, shift schedules and hours of work, method ofcomputing incentive, bonuses, profit-sharing plans,and pension plans, all information and data con-cerning safety programs and safety regulations, andcopies of all existing plant rules and regulations,and any other information requested by the Unionwhich is relevant and necessary for the purpose ofcollective bargaining.(b) Post at its West Des Moines, Iowa, facilitycopies of the attached notice marked "Appendix."7Copies of said notice, on forms provided by theRegional Director for Region 18 after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 18,in writing, within 20 days from the date of thisI In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byorder of the National labor Relations Board" shall read "Posted I'ursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." WINDSOR WOODWORKING, INC.293Order, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Local Lodge No. 1513, International As-sociation of Machinists and Aerospace Work-ers, AFL-CIO, as the exclusive representativeof the employees in the bargaining unit de-scribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time produc-tion and maintenance employees, truck driv-ers, shipping and receiving employees andjanitor employees employed by the Employ-er at its West Des Moines, Iowa facility, ex-cluding office clerical employees, profession-al employees, sales employees, and guardsand supervisors as defined in the Act.WE WILL provide to the Union, as request-ed, the names of all employees in the bargain-ing unit, including dates of hire, rates of pay,ages, sex, classifications and job descriptions, alist of fringe benefits, copies of benefit plans,including the cost per hour per employee forsuch fringe benefits and benefit plans, shiftschedules and hours of work, method of com-puting incentive, bonuses, profit-sharing plans,and pension plans, all information and dataconcerning safety programs and safety regula-tions, and copies of all existing plant rules andregulations, and any other information request-ed by the Union which is relevant and neces-sary for the purpose of collective bargaining.WINDSOR WOODWORKING, INC.WINDSOR WOODWORKING, INC. 293.